Citation Nr: 1634852	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  09-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II with diabetic nephropathy and erectile dysfunction.  

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to January 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of an initial disability rating in excess of 20 percent for diabetes mellitus type II with diabetic nephropathy and erectile dysfunction is addressed in the Remand portion of the decision below.


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss was manifested by no worse than Level I hearing acuity in the right ear and Level VII hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss.  Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing loss as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI.  38 C.F.R. § 4.85.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment. 38 C.F.R. § 4.86.  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Id. 

A March 2006 VA audiology consult examination shows pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
20
60
65
40
LEFT
15
70
75
80
60

Speech recognition ability was 96 percent in the right ear and 84 in the left ear.  Applying the results from the March 2006 VA examination to the Rating Schedule shows Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

The audiological findings reveal an exceptional pattern of hearing impairment in the left ear, with the puretone threshold of 15 decibels at 1000 Hertz, and 70 decibels at 2000 Hertz.  Thus, consideration under 38 C.F.R. § 4.86(b) is required for the left ear.  Applying the puretone average of 60 to Table VIA results in Level IV hearing acuity, which must be elevated to Level V.  When the better ear is Level I hearing acuity and the poorer ear is Level V hearing acuity, a noncompensable rating is assigned under Table VII.  The right ear does not meet the criteria for consideration under 38 C.F.R. § 4.86.  

On VA audiological examination in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
15
65
70
40
LEFT
15
75
95
100
71

Speech recognition ability was 92 percent in the right ear and 86 in the left ear.  Applying the results from the February 2007 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing acuity in the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Id. 

These findings also reveal in an exceptional pattern of hearing impairment in the left ear, with the puretone threshold of 10 decibels at 1000 Hertz, and 75 decibels at 2000 Hertz.  Thus, consideration under 38 C.F.R. § 4.86(b) is required for the left ear.  Applying the puretone average of 71 to Table VIA results in Level VI hearing loss, which must be elevated to Level VII.  When the better ear is Level I hearing acuity and the poorer ear is Level VII hearing acuity, a noncompensable rating is assigned under Table VII.  The right ear does not meet the criteria for consideration under 38 C.F.R. § 4.86.  

A March 2010 VA audiology consult examination shows pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
20
65
75
42.5
LEFT
15
80
80
85
65

Speech recognition ability was 92 percent in the right ear and 72 in the left ear.  Applying the results from the March 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Id. 

Again, the audiological findings reveal in an exceptional pattern of hearing impairment in the left ear, with the puretone threshold of 15 decibels at 1000 Hertz, and 80 decibels at 2000 Hertz.  Thus, consideration under 38 C.F.R. § 4.86(b) is required for the left ear.  Applying the puretone average of 65 to Table VIA results in Level V hearing acuity, which must be elevated to Level VI.  When the better ear is Level I hearing acuity and the poorer ear is Level VI hearing acuity, a noncompensable rating is assigned under Table VII.  The right ear does not meet the criteria for consideration under 38 C.F.R. § 4.86.  

On VA audiological examination in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
20
65
70
42
LEFT
15
75
80
85
64

Speech recognition ability was 92 percent in the right ear and of 66 in the left ear.  Applying the results from the February 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing acuity in the right ear and Level VI hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Id. 

The audiological findings also reveal in an exceptional pattern of hearing impairment in the left ear, with the puretone threshold of 15 decibels at 1000 Hertz, and 75 decibels at 2000 Hertz.  Thus, consideration under 38 C.F.R. § 4.86(b) is required for the left ear.  Applying the puretone average of 64 to Table VIA results in Level V hearing acuity, which must be elevated to Level VI.  When the better ear is Level I hearing acuity and the poorer ear is Level VI hearing acuity, a noncompensable rating is assigned under Table VII.  The right ear does not meet the criteria for consideration under 38 C.F.R. § 4.86.  

A January 2015 VA audiology consult shows pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
45
70
75
52.5
LEFT
15
75
80
80
62.5

Speech recognition ability was 92 percent in the right ear and 84 in the left ear.  Applying the results from the January 2015 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  Id. 

The audiological findings also reveal in an exceptional pattern of hearing impairment in the left ear, with the puretone threshold of 15 decibels at 1000 Hertz, and 75 decibels at 2000 Hertz.  Thus, consideration under 38 C.F.R. § 4.86(b) is required for the left ear.  Applying the puretone average of 62.5 to Table VIA results in Level V hearing acuity, which must be elevated to Level VI.  When the better ear is Level I hearing acuity and the poorer ear is Level VI hearing acuity, a noncompensable rating is assigned under Table VII.  The right ear does not meet the criteria for consideration under 38 C.F.R. § 4.86.  

Based on the above, a compensable initial rating for the Veteran's service-connected bilateral hearing loss is not warranted at any time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The above determination is based upon consideration of applicable rating provisions and the Veteran's statements that he has difficulty hearing normal conversation, particularly with background noise, and that he kept the television volume at a level too loud for others.  The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge, such as experiencing increased difficulty hearing.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, i.e., difficulty hearing, especially when there is background noise, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  38 C.F.R. § 3.321 (2015).  The Veteran's main complaint is reduced hearing loss, which is precisely what is contemplated in the rating assigned. 

For the foregoing reasons, the Board finds that the claim for a compensable initial disability rating for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A compensable initial disability rating for bilateral hearing loss is denied.  


REMAND

Additional development for the claim of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is warranted.  
Review of the record reveals diabetic nephropathy was diagnosed as early as June 2009.  The Veteran last had a VA examination to fully evaluate his service-connected diabetes mellitus and associated complications, including diabetic nephropathy, in March 2013.  Although separate evaluations were granted for peripheral neuropathy of the upper and lower extremities, and service connection was later granted for coronary artery disease and hypertension as secondary to service-connected diabetes, evaluation of his service-connected diabetes has not included his noncompensable complication of erectile dysfunction or of his diagnosed diabetic nephropathy, and whether a separate compensable evaluation may be warranted.  Moreover, the Veteran and his representative have repeatedly argued that he is insulin-dependent, diet restricted, and activity restricted as a result of his diabetes mellitus.  VA treatment records subsequent to the March 2013 VA examination report indicate the Veteran receives ongoing treatment for his diabetic nephropathy, as well as his diabetes mellitus.  

The record raises the question as to the severity of his service-connected diabetes mellitus, to include whether a separate rating is warranted for his diabetic nephropathy.  There is insufficient evidence before the Board for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  As such, the issue must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his diabetes mellitus with diabetic nephropathy and erectile dysfunction.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the severity of his service-connected diabetes mellitus, as well as all associated complications, including erectile dysfunction and diabetic nephropathy.  The Veteran's electronic claims file must be made available to and reviewed by the 

examiner in conjunction with the examination.  The examiner must perform any test or studies deemed necessary for accurate assessment.  

The examiner must address whether the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities, avoidance of strenuous occupational and recreational activities; whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  The examiner must also state whether the Veteran's diabetes mellitus causes any complications and, if so, the severity of such complications.  

The examiner must address whether the Veteran's diabetic nephropathy results in renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells; or transient or slight edema; or in constant albuminuria with some edema or definite decrease in kidney dysfunction; or persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN 

more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


